Case: 20-50701     Document: 00515809759         Page: 1     Date Filed: 04/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 6, 2021
                                  No. 20-50701                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francisco Hernandez-Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:20-CR-129-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Francisco Hernandez-Rodriguez appeals the within-guidelines
   sentence of 37 months of imprisonment and three years of supervised release
   imposed following his guilty plea conviction for illegal reentry after removal
   from the United States.       He argues that 8 U.S.C. § 1326(b)(1) is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50701      Document: 00515809759           Page: 2   Date Filed: 04/06/2021




                                    No. 20-50701


   unconstitutional because it increases the statutory maximum sentence based
   on the fact of a prior felony conviction neither alleged in the indictment nor
   found by a jury beyond a reasonable doubt. He concedes that the issue is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), and
   he seeks to preserve the issue for further review. The Government filed an
   unopposed motion for summary affirmance agreeing that the issue is
   foreclosed and, in the alternative, a motion for an extension of time to file a
   brief.
            As the Government argues, and Hernandez-Rodriguez agrees, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
            Accordingly, summary affirmance is GRANTED, and the judgment
   of the district court is AFFIRMED. The Government’s alternative motion
   for an extension of time to file a brief is DENIED.




                                          2